         Case 2:21-cv-02365-MSG Document 1 Filed 05/24/21 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                     :
JANE DOE,                                            :
                                                     :
              Plaintiff,                             :       CIVIL ACTION NO.
                                                     :
              v.                                     :       JURY TRIAL DEMANDED
                                                     :
 The Trustees of the University of Pennsylvania,     :
      and                                            :              COMPLAINT
The University of Pennsylvania Health System.        :
                                                     :
              Defendants.                            :

                                         THE PARTIES

1. Plaintiff Jane Doe is appearing here under a pseudonym. A motion for anonymity is being

   filed simultaneously with this Complaint.

2. Ms. Doe is a registered nurse and former employee of the Defendants.

3. Defendants the Trustees of the University of Pennsylvania (“Trustees”) are a nonprofit

   medical organization located at 3400 Spruce Street Philadelphia PA 19104. Trustees own

   and supervise Defendants The University of Pennsylvania Health System and Penn Home

   Infusion Therapy/Penn Medicine.

4. Trustees is Ms. Doe’s former employer, employs in excess of fifteen people. and is defined

   as an “employer” under the law herein. Trustees is a public accommodation under the ADA

   and receives federal financial assistance for its programs and activities making it subject to

   the Rehabilitation Act.

5. Defendant, the University of Pennsylvania Health System (“Penn Medicine”) is a health care

   system that owns and operates multiple hospitals and health care facilities, including Penn

   Home Infusion. Penn Medicine’s offices are located at 2929 Walnut Street, Suite 400 in
           Case 2:21-cv-02365-MSG Document 1 Filed 05/24/21 Page 2 of 9




   Philadelphia, Pennsylvania. Penn Medicine employs in excess of fifteen people and is

   defined as an “employer” under the law herein. Penn Medicine is a public accommodation

   under the ADA and receives federal financial assistance for its programs and activities

   making it subject to the Rehabilitation Act.

6. At all relevant times hereto, all Defendants and their employees and agents were acting

   within the course and scope of their actual and/or apparent agency and employment and

   Defendants Trustees and Penn Medicine are liable for the acts of their agents and employees

   as set forth below.

                                  JURISDICTION AND VENUE

7. This Court has jurisdiction over the parties and claims pled herein pursuant to 28 U.S.C. §

   1331.

8. This Court has supplemental jurisdiction over related state law claims pled herein pursuant to

   28 U.S.C. § 1367(a).

9. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and 42 U.S.C. § 2000e-5(f)(3).

                                    EEOC PROCEEDINGS

10. Plaintiff filed charges of sex and disability discrimination with the Equal Employment

   Opportunity Commission (“EEOC”) on September 3, 2020.

11. The EEOC issued a Right to Sue letter to the Plaintiff on February 24, 2021, and this lawsuit

   is brought within ninety (90) days of the issuance of the Right to Sue letter.

                  PERTINENT FEDERAL STATUTES AND REGULATIONS

                                             Title VII

12. Congress prohibited sex discrimination by employers in Title VII of the Civil Rights Act of

   1964: “(a) Employer practices. It shall be an unlawful employment practice for an employer

   — (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate


                                                  2
          Case 2:21-cv-02365-MSG Document 1 Filed 05/24/21 Page 3 of 9




   against any individual with respect to his compensation, terms, conditions, or privileges of

   employment, because of such individual’s race, color, religion, sex, or national origin; or (2)

   to limit, segregate, or classify his employees or applicants for employment in any way which

   would deprive or tend to deprive any individual of employment opportunities or otherwise

   adversely affect his status as an employee, because of such individual’s race, color, religion,

   sex, or national origin.” 42 U.S.C. § 2000e

                               The Americans with Disabilities Act

                                              Title I

13. Congress prohibited discrimination against people with disabilities by employers in Title I of

   the ADA: “No covered entity shall discriminate against a qualified individual on the basis of

   disability in regard to job application procedures, the hiring, advancement, or

   discharge of employees, employee compensation, job training, and other terms, conditions,

   and privileges of employment. 42 U.S.C. § 12112.”

                                             Title III

14. Congress prohibited discrimination against people with disabilities by public

   accommodations, and/or the persons associated with their operation, in Title III of the ADA:

   “No individual shall be discriminated against on the basis of disability in the full and equal

   enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of

   any place of public accommodation by any person who owns, leases (or leases to), or

   operates a place of public accommodation.” 42 U.S.C. § 12182(A).

                                      The Rehabilitation Act

15. Congress prohibited discrimination against people with disabilities by public

   accommodations, and/or the persons associated with their operation, in the Rehabilitation

   Act: “No otherwise qualified individual with a disability in the United States, as defined in


                                                 3
          Case 2:21-cv-02365-MSG Document 1 Filed 05/24/21 Page 4 of 9




   section 705(20) [“Individual with a Disability”] of this title, shall, solely by reason of her or

   his disability, be excluded from the participation in, be denied the benefits of, or be subjected

   to discrimination under any program or activity receiving Federal financial assistance.” 29

   U.S.C. § 794(a).

                                          BACKGROUND

16. Ms. Doe is trans. She was born with a body with male genitalia but is a woman.

17. Trans is likely due to brain neuroanatomy and the formation of that brain neuroanatomy in

   the womb.

18. As noted by Dr. Robert Sapolsky, professor of neuroscience at Stanford University and one

   of the leading scholars of trans science: “[I]t’s not the case that transgender individuals think

   they’re a different gender than they actually are. It’s more like they got stuck with bodies of a

   different sex from who they actually are.” Sapolsky, R.M., Behave, 216 n. (Penguin 2017.)

19. Ms. Doe’s gender is fundamental to her identity and an immutable characteristic of her, as it

   is with every single person.

                                         Ms. Doe Has GD

20. Trans people are often treated as outcasts, and are mocked, harassed, abused and hurt by

   others which causes distress in trans people and leads to Gender Dysphoria (“GD”).

21. GD is a medical and therapeutic diagnosis “associated with clinically significant distress or

   impairment in social, occupational, or other important areas of functioning” for the trans

   person. Diagnostic and Statistical Manual of Mental Disorders, 5th Ed. (“DSM-V” at

   302.85).

22. Trans people are diagnosed as suffering from GD when they have “clinically significant

   distress” associated with being trans.

23. GD is a disability in that it substantially impairs one or more major life activities, including,


                                                  4
          Case 2:21-cv-02365-MSG Document 1 Filed 05/24/21 Page 5 of 9




   but not limited to, neurological, brain, social, and occupational functions.

24. Ms. Doe is a trans person who has been diagnosed with GD.

25. Ms. Doe belongs to the disadvantaged class of trans people with GD.

26. Ms. Doe is a person with a disability within the definitions of the ADA and the

   Rehabilitation Act because of an actual or perceived physical or mental impairment whether

   or not the impairment limits or is perceived to limit a major life activity.

27. Defendants are aware that trans people with GD, including Ms. Doe, may be a person with a

   disability as a result of their GD.

                      Defendants' Behavior is Illegal and Discriminatory

28. Defendants have engaged in illegal and discriminatory behavior.

29. Ms. Doe has kept her gender identity private, not disclosing she is a trans woman.

30. The Defendants, including the Human Resources Department, Management and Employees

   have disclosed Ms. Doe’s gender identity as a trans woman to others at Defendants and to

   third parties without her authorization.

31. For example, on or about November 19, 2019, Sherry Caputo, Manager at Defendants, told

   three other employees who were assistant managers, Yvette, Rita and Ryan, that Ms. Doe

   was trans without Ms. Doe’s knowledge or authorization.

32. Defendants continued to disclose Ms. Doe’s gender identity without authorization. Nor did

   she hear from anyone at Defendants while this ongoing harassment went on – despite the fact

   she informed Defendants’ HR department.

33. On April 20, 2020 Ms. Doe finally received an email from HR regarding Ms. Caputo's and

   other disclosures and stating:

       …Transgender individuals have the right to discuss their gender identity or expression
       openly or to choose to keep that information private. You get to decide when, with whom


                                                 5
          Case 2:21-cv-02365-MSG Document 1 Filed 05/24/21 Page 6 of 9




       and how much to share of your private information…

34. Despite this admission Defendants continued to disclose Ms. Doe’s gender to other

   employees and patients. There have been numerous other incidents involving misgendering

   of Ms. Doe (calling her by the wrong pronoun, asserting she is male, etc.), reassigned

   schedules and other impediments to her work.

35. Defendants' continued actions occurred despite HR’s reassurance.

36. Defendants' actions and violation of their own policy exacerbated Ms. Doe’s gender

   dysphoria and on May 13, 2020 Ms. Doe took temporary disability in order to address

   Defendants' exacerbation of her condition.

37. Defendants have never discussed nor offered reasonable accommodation for Ms. Doe’s

   disability.

38. Ms. Doe’s temporary disability leave ended November 13, 2020, but Defendants have not

   allowed Ms. Doe to return to work, and it appears she is now terminated. She has been given

   notice that as of June 1, 20201 her benefits are being terminated.

39. Defendants acted with malice and/or reckless indifference, including but not limited to acting

   with transphobic hatred.

40. Defendants are aware that trans people with GD, including Ms. Doe, may be a person with a

   disability as a result of their GD.

41. Defendants knew of her disability and knew that they had exacerbated it, yet failed to make

   reasonable accommodation for Ms. Doe.

42. Ms. Doe could have been reasonably accommodated but for Defendants' lack of good faith.

                    COUNT I – VIOLATION OF RIGHT OF PRIVACY

43. Ms. Doe restates and realleges all previous paragraphs as though fully set forth here.



                                                 6
          Case 2:21-cv-02365-MSG Document 1 Filed 05/24/21 Page 7 of 9




44. Defendants improperly and/or unauthorizedly intruded into Ms. Doe’s private affairs.

45. Defendants physically and/or otherwise, intruded upon the solitude and/or seclusion of Ms.

   Doe’s private affairs or concerns and the intrusion was highly offensive to her and would be

   highly offensive to a reasonable person.

46. Defendants further publicized Ms. Doe’s private and/or personal fact without serving any

   legitimate business purpose by the disclosure.

         COUNT II– VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT
                           SEX DISCRIMINATION

47. Ms. Doe restates and realleges all previous paragraphs as though fully set forth here.

48. Ms. Doe’s gender places her in a protected class.

49. Ms. Doe was qualified for her position and able to perform the essential functions.

50. Defendants created a hostile environment and ultimately fired Ms. Doe from her position

   because of her gender and replaced by someone who is not trans.

51. HUP’s conduct was severe and/or pervasive, created a hostile or abusive working

   environment, was unwelcome, and was based on the Ms. Doe’s gender.

                        COUNT III – WRONGFUL TERMINATION

52. Ms. Doe restates and realleges all previous paragraphs as though fully set forth here.

53. HUP’s actions in terminating Ms. Doe’s employment infringed upon her protected rights as

   set forth herein, including her protected rights under the ADA and Rehabilitation Act.

54. HUP is liable for wrongful termination of Ms. Doe.

                     COUNT IV – VIOLATION OF TITLE I OF THE ADA

55. Ms. Doe restates and realleges all previous paragraphs as though fully set forth here.

56. Ms. Doe’s has a disability – GD – within the meaning of the ADA.

57. Ms. Doe is a “qualified individual” able to perform the essential functions of her position.



                                                 7
          Case 2:21-cv-02365-MSG Document 1 Filed 05/24/21 Page 8 of 9




58. Ms. Doe’s GD was a motivating factor in HUP’s decision to fire her.

59. Defendants acted with deliberate indifference to Ms. Doe’s rights under the ADA.

60. As a direct result of the aforesaid unlawful discriminatory practices engaged in by

   Defendants in violation of the ADA, Ms. Doe has sustained harm.

61. As a further direct result of the aforesaid unlawful discriminatory practices engaged in by

   Defendants in violation of the ADA, Ms. Doe has suffered severe emotional distress,

   embarrassment, humiliation, and loss of self-esteem.

62. Ms. Doe seeks redress for Defendants’ violation of her rights under 42 U.S.C. §12133.

                    COUNT V – VIOLATION OF TITLE III OF THE ADA

63. Ms. Doe incorporates by reference her allegations set forth herein.

64. Defendants are persons is a place of public accommodation as defined in 42 U.S.C.

   §12181(7)(F).

65. As a direct result of the aforesaid unlawful discriminatory practices engaged in by

   Defendants in violation of the ADA, Ms. Doe has sustained harm.

66. As a further direct result of the aforesaid unlawful discriminatory practices engaged in by

   Defendants in violation of the ADA, Ms. Doe has suffered severe emotional distress,

   embarrassment, humiliation, and loss of self-esteem.

                COUNT VI – VIOLATION OF THE REHABILITATION ACT

67. Ms. Doe incorporates by reference her allegations set forth herein.

68. Ms. Doe is a qualified person with a disability within the meaning of the Rehabilitation Act.

69. Defendants accept federal financial assistance and have done so at all times relevant to this

   Complaint and are a “program . . . receiving Federal financial assistance” for the purposes of

   the Rehabilitation Act.




                                                 8
          Case 2:21-cv-02365-MSG Document 1 Filed 05/24/21 Page 9 of 9




70. Defendants have violated the Rehabilitation Act by discriminating against Ms. Doe solely on

   the basis of her disability.

71. Defendants’ firing of Ms. Doe violates the Rehabilitation Act and is done with deliberate

   indifference.

72. As a direct result of Defendants’ unlawful and discriminatory practices in violation of the

   Rehabilitation Act, Ms. Doe has sustained harm.

73. As a direct result of Defendants’ unlawful and discriminatory practices in violation of the

   Rehabilitation Act, Ms. Doe has suffered severe emotional distress, embarrassment,

   humiliation, and loss of self-esteem.

74. Ms. Doe seeks redress for Defendants’ violation of her rights under 29 U.S.C. §794(a).


                                     PRAYER FOR RELIEF

WHEREFORE, Ms. Doe respectfully requests that this Court:

   A. Award Ms. Doe compensatory and punitive damages, attorneys’ fees, costs, and
      disbursements.

   B. Award Ms. Doe such other and further relief as the Court may deem just and proper.

A trial by jury is demanded on all counts.

                                             Respectfully Submitted,


       Date: May 24, 2021                     /s/ Julie Chovanes
                                             Julie Chovanes, Esq.
                                             Chovanes Law
                                             P.O. Box 4307
                                             Philadelphia, PA 19118
                                             267-235-4570
                                             jchovanes@chovanes.com

                                             Counsel for Plaintiff Jane Doe




                                                 9
